Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer-readable medium includes embodiments to be a signal or carrier wave.  This interpretation of the claimed medium being a signal is based upon the description given in the specification.  The originally filed specification at the bottom of page 26 to the top of page 27 states in paragraph [0096] that the claimed computer-readable media can include communication media where the communication media includes signal or carrier wave embodiments.
	Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. One useful and possibly helpful description of the claimed computer-readable medium is to indicate in the claim that it is a "non-transitory" type of computer readable medium.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-16, 20, and 22-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (NPL Doc, “Real-Time Cloud Rendering for Games”).

As per claim 1, Harris teaches the claimed:
1. An apparatus for graphics processing, comprising: 
a memory; and at least one processor coupled to the memory (In section 4, 3rd paragraph “We have performed several tests of our cloud system. Our first test machine was a PC with 256 MB of RAM and an Intel Pentium III processor running at 800 MHz. It used an NVIDIA GeForce 256 graphics card with 32MB of video RAM.”) and configured to: 
configure a plurality of billboards associated with a viewpoint of a first frame of a plurality of frames, the plurality of billboards being configured in one or more layers at least partially around the viewpoint (This is shown in figure 5 where a plurality of billboards representing clouds are positioned in layers around a viewpoint of a first frame), the configuration of the plurality of billboards being based on one or more volumetric elements between at least one of the plurality of billboards and the viewpoint (In section 2, 1st paragraph “… Clouds in our system can be built by filling a volume with particles, or by using an editing application that allows a user to place particles and build clouds interactively” and in section 3, 3rd paragraph “In order to render many clouds made up of many particles at high frame rates, we need a way to bypass fill rate limitations, either by reducing the amount of pixel overdraw performed, or by amortizing the rendering of cloud particles over multiple frames. Dynamically generated impostors allow us to do both.”
In this instance, the dynamically generated impostors correspond to the claimed “billboards”.  The volumetric elements are the volumes filled with particles to represent the clouds which are later created into the billboards or impostors); 
render an image associated with each of the one or more volumetric elements between at least one billboard of the plurality of billboards and the viewpoint, the rendered image including a set of pixels (This occurs in figure 5 where an image is rendered of clouds associated with each of the one or more volumetric cloud elements.  This image is rendered as at least one billboard (impostor) of the plurality of billboards (other cloud impostors) and the viewpoint in figure 5.  Further, each image is rendered as an impostor that includes a set of pixels.  Also please see in section 3, 3rd paragraph “In order to render many clouds made up of many particles at high frame rates, we need a way to bypass fill rate limitations, either by reducing the amount of pixel overdraw performed, or by amortizing the rendering of cloud particles over multiple frames. Dynamically generated impostors allow us to do both.”); and 
store data in the at least one billboard of the plurality of billboards based on the rendered image associated with each of the one or more volumetric elements, the data corresponding to the set of pixels (Please see at the top of page 10 where they refer to “As mentioned above, we can use impostors to amortize the cost of rendering clouds over multiple frames. We do this by exploiting the frame-to-frame coherence inherent in three-dimensional scenes … This lack of sudden changes in the image of an object allows us to re-use impostor images over multiple frames.”
According to this passage, the data in the at least one billboard (impostor) of the plurality of billboards (impostors) of the clouds is stored so that it may be re-used over several different frames.  This impostor data is based on the rendered image associated with each of the one or more volumetric cloud elements and the data corresponding to the set of pixels).

As per claim 2, Harris teaches the claimed:
2. The apparatus of claim 1, wherein the at least one processor is further configured to: map the data to the at least one billboard of the plurality of billboards based on the rendered image associated with each of the one or more volumetric elements (In section 3, 4th paragraph “An impostor replaces an object in the scene with a semi-transparent polygon texture-mapped with an image of the object it replaces (figure 5). The image is a rendering of the object from a viewpoint V that is valid (within some error tolerance) for viewpoints near V. Impostors used for appropriate points of view give a very close approximation to rendering the object itself”.
	In this instance, the texture mapping corresponds to the claimed “map the data” because data from the object is mapped (or texture mapped) to a semi-transparent polygon to represent the billboard (or impostor).  This billboard of the cloud is associated with the volumetric elements used to originally render the cloud).


As per claim 3, Harris teaches the claimed:
3. The apparatus of claim 2, wherein the at least one processor is further configured to: calculate a configuration for the mapping based on at least one of a geometric configuration of the one or more volumetric elements or a geometric configuration of the plurality of billboards (In section 2, 2nd paragraph “We render particles using splatting [Westover1991], by drawing screen-oriented polygons texture-mapped with a Gaussian density function. Although we choose a particle system representation for our clouds, it is important to note that both our shading algorithm and our fast rendering system are independent of the cloud representation, and can be used with any model composed of discrete density samples in space.”
	In this instance the mapping (texture mapping) uses a calculated configuration based on at least one of a geometric configuration of the one or more volumetric elements using the gaussian density function.  For example, please see section 2, 1st paragraph “Particle systems are a simple and efficient method for representing and rendering clouds. Our cloud model assumes that a particle represents a roughly spherical volume in which a Gaussian distribution governs the density falloff from the center of the particle. Each particle is made up of a center, radius, density, and color.  We get good approximations of real clouds by filling space with particles of varying size and density. Clouds in our system can be built by filling a volume with particles”).

As per claim 5, Harris teaches the claimed:
5. The apparatus of claim 1, wherein the at least one processor is further configured to: blend the at least one billboard of the plurality of billboards based on the data stored in the at least one billboard (Harris teaches of blending data that is rendered to make up the cloud impostor or cloud billboard images, e.g. please see Harris in section 2.3, in the 1st paragraph where they refer to “… Our algorithm is similar to the one presented by [Dobashi2000] and has two phases: a shading phase that runs once per scene and a rendering phase that runs in real time. The key to the implementation is the use of hardware blending and pixel read back”).

As per claim 6, Harris teaches the claimed:
6. The apparatus of claim 5, wherein the at least one billboard is blended based on one or more blending weights, and wherein the one or more blending weights are computed based on at least one of a transparency of the set of pixels or a depth of the set of pixels (Harris in section 2.3, 2nd paragraph talks about blending by using a weighted average to blend data that is rendered to make up the at least one billboard (at least one cloud impostor).  These blending weights are computed based on the amount of opacity (where a lack of opacity amount is a measure of transparency)).

As per claim 7, Harris teaches the claimed:
7. The apparatus of claim 1, wherein the at least one processor is further configured to: generate the plurality of billboards associated with the viewpoint of the first frame (This is taught in figure 5 where the plurality of billboards (impostors) representing the clouds have been generated for the first frame.  Also please see at the top of page 10 where they refer to “As mentioned above, we can use impostors to amortize the cost of rendering clouds over multiple frames” where the claimed “first frame” is the first frame in the set of multiple frames), wherein the plurality of billboards is generated based on the configuration of the plurality of billboards (This is taught in figure 5 and its caption where the plurality of billboards (impostors) representing the clouds are generated based upon a configuration of having these billboards located on textured polygons oriented towards the viewer).

As per claim 8, Harris teaches the claimed:
8. The apparatus of claim 1, wherein the one or more volumetric elements are associated with a first billboard of the plurality of billboards, wherein the first billboard is a billboard farthest from the viewpoint when an occluding object is between the one or more volumetric elements and the viewpoint (In figure 5 where the “first billboard” may correspond to the cloud impostor furthest away from the viewpoint.  Figure 7 shows that an occluding object (an airplane) may be between the volumetric elements (clouds) and the viewpoint).

As per claim 9, Harris teaches the claimed:
9. The apparatus of claim 1, wherein the one or more volumetric elements are associated with a second billboard of the plurality of billboards, wherein the second billboard is a billboard closest to the viewpoint (This is taught in figure 5 where the claimed “second billboard” may be the cloud impostor located closest to the viewpoint.  As mentioned above for claim 1, section 2, 1st paragraph teaches that the cloud volumetric elements are associated with each billboard (cloud impostor) including the second billboard).

As per claim 10, Harris teaches the claimed:
10. The apparatus of claim 1, wherein the configuration of the plurality of billboards is based on a portion of the at least one billboard of the plurality of billboards overlapping with a portion of at least one other billboard of the plurality of billboards (This is taught in figure 5 where the configuration of the plurality of billboards (the plurality of cloud impostors) is based on at least a portion of the at least one billboard of the plurality of billboards overlapping with a portion of at least one other billboard of the plurality of billboards, e.g. where a portion of one cloud impostor overlaps with another portion of another cloud impostor as seen from the viewpoint in figure 5).

As per claim 11, Harris teaches the claimed:
11. The apparatus of claim 1, wherein each of the one or more layers is associated with a distance from the viewpoint (This is taught in figure 5 where the layers of billboards (cloud impostors) are arranged in layers of depth that are associated with a distance from the viewpoint).

As per claim 12, Harris teaches the claimed:
12. The apparatus of claim 11, wherein the distance from the viewpoint for each of the one or more layers is associated with the configuration of the billboards (This is taught in figure 5 where the distance from the viewpoint for the one or more layers is associated with the configuration of the billboards such that they are configured to be positioned across the sky at a depth to depict a clouds distributed within a sky for simulating a flight scene in a plane).

As per claim 13, Harris teaches the claimed:
13. The apparatus of claim 11, wherein the configuration of the billboards is associated with a configuration of the one or more volumetric elements (This is taught in the bottom two paragraphs on page 9 where the configuration of cloud impostors (billboards) is associated with a configuration of volumetric cloud elements that have been prerendered).

As per claim 14, Harris teaches the claimed:
14. The apparatus of claim 1, wherein the at least one processor is further configured to: calculate an amount of the plurality of billboards associated with the viewpoint of the first frame (Please see on page 12 in the 2nd and 3rd full paragraphs on that page where they determine to use various amounts of cloud impostors (billboards) depending upon the test that they are running for performance.  In particular, they mention determining an amount from 100 to 12800 clouds in the 2nd full paragraph or 34 large clouds in the 3rd full paragraph.  Figure 5 shows the cloud impostors (billboards) are associated with the viewpoint of the first frame).

As per claim 15, Harris teaches the claimed:
15. The apparatus of claim 14, wherein the amount of the plurality of billboards is calculated based on at least one of a resolution quality of the first frame, the one or more volumetric elements, a bandwidth of the rendered image, or a rendering time of the rendered image (Please see on page 12 in the 2nd and 3rd full paragraphs where the amount of cloud impostors (billboards) used is dependent on tests that are based on rendering times.  Also please see figure 8 as well and at the end of section 4 where they refer to “We can balance performance and quality by adjusting impostor error tolerances, texture resolution, and the number and size of particles that make up each cloud.”).

As per claim 16, Harris teaches the claimed:
16. The apparatus of claim 1, wherein the at least one processor is further configured to: adjust the configuration of the plurality of billboards based on at least one of the viewpoint or the one or more volumetric elements (Please see figure 5 and its caption where the billboards (cloud impostors) are adjusted by orienting their textured polygons towards the viewer (the viewpoint)).

As per claim 20, Harris teaches the claimed:
20. The apparatus of claim 1, wherein the data is at least one of pixel data or texture data (Please see figure 5 and the 4th paragraph in section 3 which recites: “An impostor replaces
an object in the scene with a semi-transparent polygon texture-mapped with an image of the
object it replaces (figure 5).”).

As per claim 22, Harris teaches the claimed:
22. The apparatus of claim 1, wherein the plurality of billboards is configured based on a viewpoint (Figure 5 and its caption which shows the plurality of cloud impostors (billboards) oriented based on a viewpoint) of at least one subsequent frame of the plurality of frames (Where the impostors or billboards are based upon a plurality of frames include the claimed “at least one subsequent frame”, e.g. please see in section 3, 3rd paragraph “In order to render many clouds made up of many particles at high frame rates, we need a way to bypass fill rate limitations, either by reducing the amount of pixel overdraw performed, or by amortizing the rendering of cloud particles over multiple frames. Dynamically generated impostors allow us to do both.”).

As per claims 23-27, these claims are similar in scope to limitations recited in claims 1-3, 5, and 7, respectively, and thus are rejected under the same rationale.

As per claim 28, this claim is similar in scope to limitations recited in claims 14 and 15, and thus is rejected under the same rationale.

As per claim 29, this claim is similar in scope to limitations recited in claim 16, and thus is rejected under the same rationale.

As per claim 30, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.

As per claim 31, the reasons and rationale for the rejection of claim 1 is incorporated herein.
The system of Harris would have to have some type of computer readable media present in order to function and run on a computer as described by the reference in section 4, 3rd and 4th paragraphs.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Akenine-Moller et al. (NPL Doc, “Real-Time Rendering 2nd Ed.” on page 118-122 and 318-323).

As per claim 4, Harris alone does not explicitly teach the claimed limitations.
However, Harris in combination with Akenine-Moller teaches the claimed:
4. The apparatus of claim 2, wherein the mapping is a projective geometric mapping or a geometric projection (Akenine-Moller on page 118 in section 5.1, 3rd paragraph teaches of using a projector function (projective geometric mapping) and teaches of using a “value transform” function to perform geometric projection in order to perform texture mapping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the projective geometric mapping or geometric projection as taught by Akenine-Moller with the system of Harris in order to use these functions to help implement the mathematics required to map the texture map data into a surface in 3D space.  These functions help provide the mathematically framework and tools needed to perform the geometric calculations required for texturing mapping across surfaces in 3D space.



As per claim 17, Harris alone does not explicitly teach the claimed limitations.
However, Harris in combination with Akenine-Moller teaches the claimed:
17. The apparatus of claim 16, wherein the configuration of the plurality of billboards is adjusted by adjusting an amount of the plurality of billboards or adjusting a geometric transformation of the plurality of billboards (Akenine-Moller teaches of adjusting billboards by applying a rotation matrix to rotate these billboards to be perpendicular to the viewer where the rotation matrix is a form of a geometric transformation, e.g. please see on page 318 in section 3.8, 1st paragraph “… the polygon is called a billboard [536].  As the view changes, the orientation of the polygon changes” and on page 320 in section 8.3.1, towards the end of 1st paragraph refers to “the rotation matrix for the billboard” and on page 321 in section 8.3.2, 34rd paragraph “… the desired normal needs to equal the vector from the center of the billboard to the viewer’s position” and Akenine-Moller in figure 8.5, right image.  In this instance, the rotation matrix applied to each billboard corresponds to the claimed “geometric transformation of the plurality of billboards”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the geometric transformation as taught by Akenine-Moller with the system of Harris in order to provide the mathematical operation in the form of a rotation matrix to perform the necessary calculations to rotate the billboard plane to be perpendicular to the viewer’s perspective in 3D space.  Akenine-Moller teaches that applying this rotation transformation typically results in less distortion in the billboard effect (Akenine-Moller bottom of page 321).

As per claim 18, Harris teaches the claimed:
18. The apparatus of claim 16, wherein the configuration of the plurality of billboards is adjusted if -- the one or more volumetric elements are adjusted (Harris at the end of the last paragraph in section 4 where they refer to “… We can balance performance and quality by adjusting impostor error tolerances, texture resolution, and the number and size of particles that make up each cloud.”  In this instance, adjusting the number and size of the particles corresponds to the claimed “adjusting an amount of the one or more volumetric elements” because the particles represent the amount of volume elements within the scene)
Harris alone does not explicitly teach the remaining claim limitation.
However, Harris in combination with Akenine-Moller teaches the claimed:
wherein the configuration of the plurality of billboards is adjusted if the viewpoint is adjusted (Akenine-Moller teaches of adjusting billboards by applying a rotation matrix to rotate these billboards to be perpendicular to the viewer whenever the viewpoint is adjusted, e.g. please see on page 318 in section 3.8, 1st paragraph “… the polygon is called a billboard [536].  As the view changes, the orientation of the polygon changes” and Akenine-Moller in figure 8.5, right image where the plurality of billboards are rotated such that their orientation is perpendicular to the viewpoint of the scene).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the billboards based on viewpoint adjustments as taught by Akenine-Moller with the system of Harris.  Akenine-Moller teaches that applying this rotation adjustment in response to view point changes typically results in less distortion in the billboard effect (Akenine-Moller bottom of page 321).


As per claim 19, Harris teaches the claimed:
19. The apparatus of claim 18, wherein the one or more volumetric elements are adjusted by adjusting an amount of the one or more volumetric elements or adjusting a geometric transformation of the one or more volumetric elements (Harris at the end of the last paragraph in section 4 where they refer to “… We can balance performance and quality by adjusting impostor error tolerances, texture resolution, and the number and size of particles that make up each cloud.”  In this instance, adjusting the number and size of the particles corresponds to the claimed “adjusting an amount of the one or more volumetric elements” because the particles represent the amount of volume elements within the scene.  Also please see Harris in section 2, 1st paragraph “… Clouds in our system can be built by filling a volume with particles, or by using an editing application that allows a user to place particles and build clouds interactively”).



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Kirk et al. (Pub No. 2013/0321593 A1).

As per claim 21, Harris teaches the claimed:
21. The apparatus of claim 1, further comprising -- wherein the image is a semi-transparent image (Please see in section 3, 4th paragraph “… An impostor replaces an object in the scene with a semi-transparent polygon texture-mapped with an image of the object it replaces (figure 5). The image is a rendering of the object from a viewpoint V that is valid (within some error tolerance) for viewpoints near V.”)
Harris does not explicitly teach the remaining claim limitations.
However, Harris in combination with Kirk teaches the claimed:
a transceiver coupled to the at least one processor (Kirk is a system that can render billboards in the middle of [0059].  Kirk teaches of using a client with a transceiver to receive or transmit over a network, e.g. Kick in the middle of [0037] refers to “… the time it takes to transmit geometry data and texture data to the client” and in [0072] “… The embodiments described herein may also be practiced in distributed computing environments where tasks are performed by one or more remote processing devices, or within a cloud of one or more devices, that are linked through one or more communications networks.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transceiver as taught by Kirk with the system of Harris in order to allow the billboard rendering system to be used over a network or as a part of a distributed computing environment that includes server and/or client devices for communicating the graphical data with each other.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699